Exhibit 10.16

Termination Agreement

THIS AGREEMENT made as of the 16th day of October, 2013,

AMONG:

Invecture Group, S.A. de C.V., a corporation existing under the laws of Mexico
(“Invecture”)

AND:

Desarrollos Zapal Holdings Corp., a corporation existing under the laws of the
Province of British Columbia (“DZHC”)

AND:

Granges Inc., a corporation existing under the laws of the Province of British
Columbia (“Granges”)

AND:

Desarrollos Zapal, S.A. de C.V., a corporation existing under the laws of Mexico
(“DZ Mexico”)

AND:

Vista Gold Corp., a corporation existing under the laws of the Province of
British Columbia  (“Vista” and together with DZHC, Granges and DZ Mexico, the
“Vista Parties”)

Witnesses that Whereas:

A.Invecture and the Vista Parties are parties to an earn-in right agreement
dated February 7, 2012, as amended by written agreement dated February 21,
2012 (collectively, the “Earn-in Right Agreement”) pursuant to which, among
other things, Invecture holds the right for a period of two years (subject to
extension in certain circumstance) to acquire 62.5% of the outstanding shares of
DZ Mexico;

B.On October 6, 2013, Vista and Invecture entered into a binding terms of
agreement (the “Terms of Agreement”) that sets forth the terms and conditions of
a transaction involving, among other things, the termination of the Earn-in
Right Agreement and the acquisition of all of the outstanding shares of DZ
Mexico by Invecture and the acquisition by Invecture or a third party of the
debt owed by DZ Mexico to Vista for an aggregate purchase price of US$13 million
(US$7 million of which was paid on the date hereof and US$6 million (the
“Second Payment”) of which is due on January 30, 2014) (which Second Payment
will not be made if the Debt Transfer Agreement (defined below) is terminated
pursuant to Section 5.1 thereof);

C.On the date hereof, Vista and  RPG Structured Finance S.à r.l. entered into a
debt transfer agreement (the “Debt Transfer Agreement”) pursuant to which
Vista’s debt receivable from DZ Mexico will be transferred from Vista to RPG
Structured Finance S.à r.l.;





VAN01: 3324367: v6

--------------------------------------------------------------------------------

 

D.Section 10.1(e) of the Earn-in Right Agreement provides that the Earn-in Right
Agreement may be terminated by mutual written agreement of the parties thereto;
and

E.Invecture and the Vista Parties wish to terminate the Earn-in Right Agreement
and to document their rights and obligations during the Interim Period (defined
below).

NOW THEREFORE in consideration of the respective covenants and
agreements contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each Party, the Parties agree as follows:

Article 1
interpretation

Section 1.1 Definitions

In this Agreement, the following terms have the following meanings:

(a)



“Affiliate” means any Person related to another Person in such a way that either
one of such Persons directly or indirectly Controls, is Controlled by, or is
under common Control with, the other and includes a partnership over which a
Person exercises Control and a joint venture in which a Person holds at least a
50% voting and equity interest;

(b)



“Authorizations” means any order, permit, approval, waiver, licence or similar
authorization of any Governmental Authority having jurisdiction over DZ Mexico,
 Invecture or the Properties, including those necessary for carrying out
exploration, appraisal of discovered deposits and production of mineral products
therefrom with respect to the Mineral Rights, and any bond, deposit or other
security required by any order, permit, approval, waiver, licence or similar
authorization;

(c)



“Control” means, when used with respect to an entity, the ability, directly or
indirectly through one or more intermediaries, to direct or cause the direction
of the management and policies of such entity through: (i) the legal or
beneficial ownership of voting securities or membership interests; (ii) the
right to appoint managers, directors or corporate management; (iii) contract;
(iv) an agreement; (v) a voting trust; or (vi) otherwise; and, when used with
respect to a natural person, means the actual or legal ability to control the
actions of another, through family relationship, agency, contract or otherwise. 
“Control” used as a noun means an interest which gives the holder the ability to
exercise any of the foregoing powers;

(d)



“Encumbrance” means any mortgage, deed of trust, security interest, pledges,
lien, royalty, overriding royalty interest, preferential purchase right, or
other encumbrance or burden of any nature whether imposed by contract or
operation of Law;

(e)



“Entity” includes any corporation, company, partnership, joint venture, trust,
society, firm, or other enterprise, association, organization, or entity of any
nature recognized under the Laws of any jurisdiction;

(f)



“Governmental Authority” means any federal, state or local government or
authority, quasi government authority, fiscal or judicial body, government or
self-regulatory organization, commission, board, tribunal, organization, or any
regulatory, administrative



VAN01: 3324367: v6

2

--------------------------------------------------------------------------------

 

or other agency, or any political or other subdivision, department, or branch of
any of the foregoing;

(g)



“Interim Period” means the period of time from the date hereof to the earlier
of: (i) the date Vista receives the Second Payment; and (ii) the date Invecture
terminates the Debt Transfer Agreement pursuant to Section 5.1 thereof;

(h)



“Laws” means any applicable law, statute, ordinance, decree, requirement, order,
treaty, proclamation, convention, rule or regulation (or interpretation of any
of the foregoing) of any Governmental Authority, any agreement (including any
development agreement) with any Governmental Authority, and the terms of any
governmental Authorization;

(i)



“Maintenance Costs” means the costs and expenses to obtain the Required Mining
Authorizations and to undertake DZ Mexico’s operations to the standards
established in this Agreement, including all necessary expenditures for rentals,
taxes, requirements, reports, and other legal obligations and related
professional fees that must be paid or otherwise complied with in order to
maintain the Properties in good standing;

(j)



“Mineral Rights” means the mining concessions, licences and permits in respect
of the Properties and other rights in respect of the Properties;

(k)



“Parties” means Invecture, Vista, DZHC, Granges and DZ Mexico, and “Party” means
any one of the Parties as the context requires;

(l)



“Person” means any individual, Entity, or Governmental Authority;

(m)



“Properties” means the mining concessions, claims, interests and all related
Mineral Rights of DZ Mexico, related surface and access rights, Authorizations
and options for any such rights or interests, as set out in Appendix 1 hereto,
and includes any renewal thereof and any other form of successor or substitute
title therefore and any addition thereto, and also includes any other mineral
properties, claims, interest or surface and easement rights acquired by DZ
Mexico after the date hereof;

(n)



“Required Mining Authorizations” means the authorization of environmental impact
study – Autorización de Manifiesto de Impacto Ambiental and the authorization of
change of forest land use permit – Autorización de Cambio de Uso de Suelo en
Terrenos Forestales; and

(o)



“Technical Data” means engineering studies and working papers, consultants
reports and working papers, pre feasibility reports, feasibility reports, mine
plans, surface and underground maps, assays, samples, cores, analyses, geologic
and geophysical maps, engineering maps, photographs, drill logs, exploration
reports, environmental studies, correspondence with Governmental Authorities,
reserve studies and reports, metallurgical studies and reports and all other
information and data existing in printed or electronic form concerning the
condition, geology, mineral potential, physical characteristics, mineability or
other technical matters related to the Properties.

Section 1.2 Certain Additional Rules of Interpretation 

This Agreement is the result of negotiations among the Parties, and the terms
and provisions hereof shall be construed in accordance with their usual and
customary meanings.  The captions or headings of



VAN01: 3324367: v6

3

--------------------------------------------------------------------------------

 

sections or subsections of this Agreement are for purposes of reference only and
shall not limit or define the meaning of any provision of this Agreement.  The
Parties hereby waive the application of any rule of law which otherwise would be
applicable in connection with the construction of this Agreement, including any
rule that ambiguous or conflicting terms or provisions should be construed
against the Party who (or whose attorney) prepared the executed agreement or any
earlier draft of the same.  The singular of any term includes the plural, and
vice versa, and the use of words importing gender includes all genders.  If this
Agreement is drawn up in both the English language and another language, the
English language version shall govern to the extent of any divergence between
the two.

Section 1.3 Governing Law and Dispute Resolution

This Agreement shall be governed by the laws of the Province of Ontario and the
federal laws of Canada applicable therein, without reference to its principles
of conflicts or choice of laws.

Any dispute arising from, connected with, or relating to this Agreement, the
subject matter of this Agreement or any other matter will be resolved by the
courts of Province of Ontario sitting in the City of Toronto, and the Parties
hereby irrevocably submit and attorn to the original and exclusive jurisdiction
of the courts of Province of Ontario sitting in the City of Toronto for those
purposes.

Section 1.4 Severability

Whenever possible, each provision of this Agreement shall be interpreted in such
a manner as to be effective and valid under applicable Laws.  The validity of
remaining sections, provisions, terms and parts of this Agreement shall not be
affected by a court, administrative board, or other proceeding of competent
jurisdiction deciding that a provision, term or part of this Agreement is
illegal, unenforceable, in conflict with any Laws or contrary to public policy.

Article 2
Termination AND RELEASE    

Section 2.1 Termination

Subject to Section 2.2, Invecture and the Vista Parties hereby confirm and agree
that the Earn-in Right Agreement is hereby terminated with immediate effect and
the Earn-in Right Agreement shall hereafter in all respects be ineffective and
all interests, rights, obligations and/or liabilities created under the Earn-in
Right Agreement shall be extinguished.

Section 2.2 Survival of Earn-In Right Agreement Provisions

The rights and obligations of the Parties set out in the Earn-in Right Agreement
which were in effect prior to the date hereof, shall survive the termination of
the Earn-in Right Agreement to the full extent necessary for their enforcement
and the protection of the Party in whose favour they run.



VAN01: 3324367: v6

4

--------------------------------------------------------------------------------

 

Article 3
representations and warranties

Section 3.1 Representations and Warranties of Invecture

Invecture represents and warrants to each of the Vista Parties that as of the
date hereof:

(a)



it is a corporation duly incorporated and in good standing in its jurisdiction
of incorporation and it is qualified to do business and is in good standing in
those jurisdictions necessary in order to carry out the purposes of this
Agreement;

(b)



it has the capacity to enter into and perform its obligations under this
Agreement and all transactions contemplated herein, and that all corporate and
other actions required to authorize it to enter into and perform this Agreement
have been properly taken;

(c)



the execution and delivery of this Agreement will not conflict with, violate or
result in the breach of its constating documents nor of any agreement to which
Invecture is subject;

(d)



this Agreement has been duly approved and delivered by it and is valid and
binding upon it in accordance with its terms; and

(e)



other than as disclosed to Vista, it has complied in all material respects with
its obligations under the Earn-in Right Agreement.

Section 3.2 Representations and Warranties of the Vista Parties

Each of the Vista Parties represent and warrant to Invecture that as of the date
hereof:

(a)



it is a corporation duly incorporated and in good standing in its jurisdiction
of incorporation and it is qualified to do business and is in good standing in
those jurisdictions necessary in order to carry out the purposes of this
Agreement;

(b)



it has the capacity to enter into and perform its obligations under this
Agreement and all transactions contemplated herein, and that all corporate and
other actions required to authorize it to enter into and perform this Agreement
have been properly taken;

(c)



the execution and delivery of this Agreement will not conflict with, violate or
result in the breach of its constating documents nor of any agreement to which
it is subject; 

(d)



this Agreement has been duly approved and delivered by it and is valid and
binding upon it in accordance with its terms; and

(e)



it has complied in all material respects with its obligations under the Earn-in
Right Agreement.



VAN01: 3324367: v6

5

--------------------------------------------------------------------------------

 

Article 4
conduct of invecture during the interim period

Section 4.1 Covenants of Invecture during the Interim Period

During the Interim Period, Invecture shall:

(a)



direct, manage and fund and as appropriate, conduct the program of work on the
Properties set out in Section 4.2;

(b)



fund all Maintenance Costs and take all steps and proceedings to maintain the
Properties in good standing;

(c)



immediately notify the Vista Parties if:

(i)



any representation or warranty contained in Section 3.1 is not true and correct
in any material respect during the Interim Period; or

(ii)



any covenant of Invecture pursuant to this Agreement has not been complied with
in any material respect;

(d)



not, by any action or inaction cause any Encumbrance to be placed upon or
against the Properties or any part thereof;

(e)



cause DZ Mexico to conduct all of its operations in a good and workmanlike
manner in accordance with generally accepted mining industry practice and in
compliance with all applicable Laws in Mexico and in accordance with the terms
and provisions of mining concessions, leases, licenses, permits, contracts and
other agreements pertaining to the Properties, its assets and its operations and
in accordance with the care and skill normally expected of someone conducting
and managing exploration, development and mining activities in Mexico;

(f)



ensure that its employees, contractors and authorized agents and its Affiliates’
employees, contractors and authorized agents enter the Properties at Invecture’s
sole risk;

(g)



keep and maintain all required accounting and financial records for DZ Mexico
pursuant to International Financial Reporting Standards and in accordance with
customary cost accounting practices in the mining industry; and

(h)



maintain insurance, naming DZ Mexico, which adequately covers all risks
reasonably and prudently foreseeable in the operation and conduct of the
operations which, having regard to the nature of such risks, the relative cost
of obtaining insurance and the availability of such insurance, it is prudent to
seek insurance rather than provide for self-insurance.

Section 4.2 Project Management Program and Funding of DZ Mexico

During the Interim Period, Invecture shall be responsible to fund 100% of the
Maintenance Costs and all other costs and expenses related to the
Properties.  Invecture shall during the Interim Period continue to carry out a
project management program on the Properties for the benefit of DZ Mexico, which
program will at a minimum include:



VAN01: 3324367: v6

6

--------------------------------------------------------------------------------

 

(a)



using commercially reasonable efforts to direct and assist DZ Mexico with
obtaining the Required Mining Authorizations;

(b)



maintaining and defending DZ Mexico’s  assets, including its mining concessions,
other interests in land and permits;

(c)



maintaining all of DZ Mexico’s Technical Data to the same standard of
workmanship to which it was maintained by DZ Mexico on the effective date of the
Earn-In Right Agreement (it being understood that Invecture takes no
responsibility for the drill core);

(d)



maintaining DZ Mexico’s community program; and

(e)



maintaining active public and government relation programs.

The program management work program shall be conducted by Invecture in a good
and workmanlike manner in accordance with generally accepted mining industry
practice and in compliance with all applicable Laws in Mexico and in accordance
with the terms and provisions of mining concessions, leases, licenses, permits,
contracts and other agreements pertaining to the Properties, its assets and its
operations and in accordance with the care and skill normally expected of
someone conducting and managing exploration, development and mining activities
in Mexico.

The Parties acknowledge that beyond the Maintenance Costs and the costs and
expenses associated with the work program set out in this Section 4.2 (including
all costs and expenses associated with obtaining the Required Mining
Authorizations), the level of economic activity of DZ Mexico and hence
Invecture’s funding obligation is within the sole discretion of Invecture during
the Interim Period. Notwithstanding the foregoing, during the Interim Period the
prior written consent of Vista is required to create, assume or incur debt of DZ
Mexico exceeding in aggregate US$25,000 or its equivalent in Mexican currency.

Section 4.3 Maintenance of Goodwill

In addition to any other obligations set out in this Article 4, Invecture shall,
during the Interim Period, use its commercially reasonable efforts to maintain
and protect the reputation of DZ Mexico and shall conduct itself and DZ Mexico’s
operations with a view to enhancing the public image of DZ Mexico. Invecture
shall ensure that the directors and officers of DZ Mexico during the Interim
Period are of good reputation and qualified mining professionals.  Nothing in
this Section 4.3 shall require that Invecture agree to fund any material new
financial initiative or require DZ Mexico to assume any material new
obligation. 

Section 4.4 Compliance with Policy on International Business Conduct

The Parties acknowledge that applicable Mexican laws, the Canadian Corruption
of Foreign Public Officials Act and/or the U.S. Foreign Corrupt Practices Act,
as amended (the “Acts”) apply to Invecture, Vista and its Affiliates, as the
case may be, and agree that during the Interim Period Invecture shall cause DZ
Mexico to comply with all provisions of the Acts (whether or not technically or
jurisdictionally applicable) and if requested by one or more of the Vista
Parties (acting reasonably), Invecture shall provide the Vista Parties with
reasonable assurance of compliance with the Acts.



VAN01: 3324367: v6

7

--------------------------------------------------------------------------------

 

Article 5
Indemnification

Each Party (an “Indemnifying Party”) will indemnify and save harmless each other
Party from and against all actions, suits, claims, proceedings, litigation or
investigation whatsoever and any damages, losses (other than loss of profit),
costs, fines, penalties, liabilities or expenses, including legal fees on a
solicitor-and-own-client basis, disbursements and all costs incurred in
investigation or pursuing any of the foregoing or any proceeding related
thereto, made or brought against such other Party or which such other Party
suffers or incurs, directly or indirectly, as a result of or in connection with
any breach of any representation, warranty, covenant or agreement of this
Agreement by the Indemnifying Party.

Article 6
General provisions

Section 6.1 Assignment and Enurement

This Agreement shall bind and enure to the benefit of the Parties and their
respective successors and permitted assigns. A Party may not assign its rights
or obligations hereunder without the prior written consent of the other Parties,
such consent to be promptly considered and not unreasonably withheld.

Section 6.2 Waiver

Except as otherwise provided in this Agreement, failure on the part of any Party
to exercise any right hereunder or to insist upon strict compliance by the other
Parties with any of the terms, covenants or conditions hereof shall not be
deemed a waiver of such right, term, covenant or condition, or limit the Party’s
right thereafter to enforce any provision or exercise any right, power or
remedy.  No provision of this Agreement shall be construed to be a waiver by
either Party of any rights or remedies such Party may have against any other
Parties for failure to comply with the provisions of this Agreement and, except
as expressly provided in this Agreement, no remedy or right herein conferred is
intended to be exclusive of any other remedy or right, but every such remedy or
right shall be cumulative and shall be in addition to every other remedy or
right herein conferred or hereafter existing at law or in equity.

Section 6.3 Amendments

This Agreement may not be amended or modified except by a written instrument
signed by all of the Parties.  No Party shall be bound by any modification or
amendment of this Agreement or waiver of any provision hereof unless such
modification, amendment or waiver is set forth in a written instrument signed by
each of the Parties.

Section 6.4 Further Assurances

Each Party shall take from time to time upon request of the other Parties, for
no additional consideration, such actions and shall execute and acknowledge in
form required by Laws for recording or registering with the proper Person and
shall deliver to the requesting Party such notices, deeds or other instruments
incorporating, referring to, or carrying out the provisions of this Agreement as
the requesting Party may reasonably deem necessary in order to preserve or
protect its interests under this Agreement or such additional instruments as may
be reasonably necessary or convenient to implement and carry out the intent and
purpose of this Agreement.



VAN01: 3324367: v6

8

--------------------------------------------------------------------------------

 

Section 6.5 Survival of Terms and Conditions

The provisions of this Agreement shall survive its termination to the full
extent necessary for their enforcement and the protection of the Party in whose
favour they run.

Section 6.6 Counterparts and Facsimile

This Agreement may be executed and delivered in any number of counterparts,
which may be executed and delivered by facsimile transmission or electronically
in PDF or similar secure format, and it will not be necessary that the
signatures of all Parties be contained on any counterpart.  Each counterpart
will be deemed an original and all counterparts together will constitute one and
the same document.

- Remainder of page intentionally left blank -





VAN01: 3324367: v6

9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.

INVECTURE GROUP, S.A. DE C.V.

By:

 

 

Name:

 

Title:

 

DESARROLLOS ZAPAL HOLDINGS CORP.

By:

 

 

Name:

 

Title:

 

DESARROLLOS ZAPAL, S.A. DE C.V.

By:

 

 

Name:

 

Title:

 

GRANGES INC.

By:

 

 

Name:

 

Title:

 

 

 

VISTA GOLD CORP.

By:

 

 

Name:

 

Title:

 





VAN01: 3324367: v6

10

--------------------------------------------------------------------------------

 

APPENDIX 1

(See Attached)



VAN01: 3324367: v6

11

--------------------------------------------------------------------------------